Citation Nr: 1703613	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  15-36 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hypertension (claimed as high blood pressure).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected multiple sclerosis (MS).

4.  Entitlement to service connection for a low back disability, to include as secondary to service-connected MS.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law



ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1983 to December 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2013 and June 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that her lower back disability and diabetes mellitus originated in service, or, alternatively, were caused or aggravated by her service-connected MS.  She also contends that she has tinnitus (ringing in the ears) which originated in service, and that her diagnosed hypertension is likewise related to service.  A review of the Veteran's service treatment records is negative for specific reports or treatment for any of these conditions.  Nonetheless, the Board finds that VA examinations are warranted.

With respect to the claimed lumbar spine disability (diagnosed as degenerative disc disease) and diabetes mellitus, in August 2015, a VA medical opinion was provided.  The opinion indicated that these conditions were "not secondary to MS but due to natural [disease] processes."  By way of rationale, the opinion noted that the conditions developed more than 7 years after the Veteran's discharge, with diabetes developing in 2000 and degeneration of the spine in 2010.  On review, the Board finds that this opinion is inadequate, as it is overly broad and does not meaningfully address the Veteran's contentions.  (Simply noting post-service onset does not establish that the claimed conditions are not causally related to the Veteran's MS.)  Moreover, the opinion does not discuss whether the claimed conditions were aggravated by the Veteran's MS.  See 38 C.F.R. § 3.310.  Accordingly, new VA examinations are warranted in order to evaluate the nature and etiology of the claimed conditions.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

With respect to the claimed hypertension and tinnitus, as noted above, the Veteran's service treatment records are negative for reports or treatment for these conditions.  However, the Veteran has reported that she had high blood pressure and ringing in the ears which began during service.  As she is competent to report her symptoms such as ringing in the ears, and as VA examinations for these conditions have not yet been provided, the Board finds that examinations are warranted.  See McClendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Updated VA medical records should also be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from September 2015 to the present.

2.  Then, schedule the Veteran for a VA examination to determine the nature and likely etiology of her lumbar spine disability, to include degenerative disc disease.

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's lumbar spine disability was incurred in active service, or was otherwise due to an event or incident of that service.

In addition, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's lumbar spine disability was proximately due to or aggravated by her service-connected MS.

3.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of her diabetes mellitus.

After reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus was incurred in active service, or within one year from separation.  Specifically note in-service reports indicating that the Veteran struggled with her weight, as well as a diagnosis of obesity in the January 1988 VA examination report.

In addition, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diabetes mellitus was proximately due to or aggravated by her service-connected MS.

4.  Schedule the Veteran for a VA audiological examination to determine whether she has a current diagnosis of tinnitus, and, if so, the nature and etiology thereof.

If there is a positive diagnosis of tinnitus, after reviewing the entire record, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus was incurred in active service, or within one year of separation.

5.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of her hypertension.

After reviewing the entire record, to include any blood pressure measurements, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was incurred in active service, or within one year of separation.

In addition, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was proximately due to or aggravated by her service-connected MS.

6.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal.  If any benefit sought remains denied, the RO should furnish to the Veteran a fully responsive Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

